Order filed, January 7, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01015-CV
                               ____________

 CHARLES KENNEBREW, SR. AND ELITE PROTECTIVE SERVICES,
                     LLC, Appellant

                                      V.

                      MICHAEL R. HARRIS, Appellee


                   On Appeal from the 125th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-09593


                                   ORDER

      The reporter’s record in this case was due December 7, 2012. See Tex. R.
App. P. 35.1. On December 7, 2012, this court granted Kendra Garcia’s motion to
file the record on or before January 2, 2012. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the
following order.
      We order Kendra Garcia, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kendra Garcia does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM